Jvdsb Beech
delivered the opinion of the Court.
Scott and Sadler, claiming as trustees of the Bethlehem Church of the Regular Baptist order, the exclusive use of a house of public worship, in. the county of Bourbon, and seeking to quiet said Church in the enjoyment thereof, exhibited their bill in chancery against Curie and Howe, as trustees .of the Bethlehem Reformed or Christian Church, then in the occupation of said house of worship. The defendants resisted the claim set up, and the relief sought by the complainants having been refused, and their bill dismissed by the Court below,-they have appealed to this Court.
It appears that in 1811, one Philip Ament conveyed one acre of land, lying in the county of Bourbon, and upon which there was a house for religious worship, called the Bethlehem Meeting House, to Joseph Adair and George Thomas and their successors, deacons of the Bethlehem Church, in trust for the use of said Church, of the Regular Baptist order, and also for the use of a public school, one'half of the lot, that upon which the meeting house stood, for the use .of the Baptists, and the other half for the use of a public school; the whole lot to be used as a yard in common by the Church and School.
The Bethlehem Church, or the Church occupying the property in contest .at the date of the deed, was of the *18: Regular Baptist order, and it was manifestly the intern-I'tion of the grantor or donor, in view .of all the provis- '' ions in the deed, to secure the property or one half of 1 it, to the exclusive use of that particular Church or Society — or to the Bethlehem Church of the Regular Baptist order.
The statute of 1814 authorizing «burches to appoint Trustees by a society or sect of Christians, to hold and preserve the church property, does not authorize the individual members not acting as a society to make such appointment.
*18The Bethlehem Church or religious society, thus existing at the date of the deed, it is contended, has ever since continued to -exist, and still exists, without any •change in its organization, and is the same society now represented by the defendants in this suit. On the other hand, it is insisted, that although it may not have changed its organization, that it nevertheless has ceased to be a Church of the Regular Baptist order, or of any denomination of Baptists, not only in name,-but in religious principles and faith- — and such, from the evidence in the record, appears to be the fact. It seems to have dissolved all connection with the Baptist order, and •how recognises itself, and is called and known as the Reformed or Christian Church. When this change in ■doctrine and name took place, about twenty years since, some of the members, who did not concur in opinion with a large majority of the society, but were disposed to ádhere to the Baptist order, left the Church by regular letters of dismission. Some moved away and others died, so that in 1846, there remained but three original members, or who were members when the Church was a Baptist. Church, and who still adhered to that denomination — and one of them, after withdrawing, subsaquently joined the Church represented by the defendants. These three members, aged females, in 1846, signed an instrument of writing, declaring in substance, that as members of the Bethlehem Church, they elected and appointed the appellants trustees of said Church, to hold the legal title of the property thereof, as successors of the original trustees, who were both deceased. The County Court of Bourbon, subsequently, in virtue of. this writing, appointed the appellants trustees of the Bethlehem Church -to hold the title, &c.
In view of this state of case, the question arises whether the appellants, complainants below, could main*19tain this suit. We think they could not. Their appointment as trustees is not sustained by the act for the benefit of Religious Societies, of 1814, |2 Stat. Law, 1347.) That act only authorized the appointment of trustees by a seciety or set of Christians associated together in congregational form. The appointment in this cáse was not made by a society of that kind. The three members who attempted to make the appointment, did not act as a society or Church. They had never organized, nor associated together as such; but acted merely in their individual capacities as members of the Bethlehem Church. There appears never -to have been an'y separate organization, prior to the institution of this suit by them, or of any of those who did not concur and unite with the majority of the original Society or Church in the change in regard to their religious faith and name.
Nor could persons so appointed^ maintain a suit in virtue of the act of 1815; no written evidence of their appointment appearing, nor any right as a committee,Trustees, or as beneficiaries.
It is manifest, therefore, we think, that the complainants were not-trustees of the Bethlehem Church, and could not sue as such under the act of 1814.' Nor could they, for the same reasons, as trustees, or as a committee, maintain the suit in virtue of the act of 1835.
They were not officers nor members of the Bithlehem Church, nor of any other Church, and never were, so far as appears, and consequently were not., in any aspect of the case, beneficiaries under the deed of Ament, and having no authority as trustees or as a committee, nor interest in the subject matter, they had clearly no right to sue, and their bill was properly dismissed.
It is true they allege in an amended bill, that since the institution of this suit, the three members appointing them trustees, had organized themselves and had received ten members into their communion, and readopted the rules and faith as they existed in the Regular Baptist order.
But whether the Church thus organized could right, fully claim as a beneficiary under the trust deed, we need not here decide, as it is not alleged, nor does it appear that the complainants were either officers or members of that Church, or that they had ever been *20appointed trustees, or a committee by it. It is true, one witness says they, were- so considered by the Church, but there is neitherallegation nor proof of their election or appointment.
Smiths for appellants; Brown, Williams and Martin for appellees.
Wherefore, the decree-is affirmed.